Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                    Page:1 of 36


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  BRUNSWICK DIVISION

 In re:
                                                                    Chapter 11
 SEA ISLAND COMPANY et al.,
                                                              Case No. 10-21034-EJC
                                                               Jointly Administered
          Debtors.


 SEA ISLAND ACQUISITION, LLC,
 SEWERS AND WELLS, LLC,
 MAINTENANCE FACILITY, LLC,
 LAUNDRY SERVICES, LLC, RAINBOW
 HAMMOCK, LLC, SIA PROPCO I, LLC,
 SIA PROPCO II, LLC, SI TRACT V, LLC,
 SI PARCEL OGC, LLC, AND SSI
 PARCEL OS, LLC,
                                                              Adversary Proceeding
          Plaintiffs,
                                                                 No. 18-02012-EJC
 v.

 ROBERT H. BARNETT, as Trustee of the
 SEA ISLAND COMPANY CREDITORS
 LIQUIDATION TRUST,

          Defendant.


                             SECOND AMENDED COMPLAINT

          Pursuant to Rules 7001 and 9014 of the Federal Rules of Bankruptcy Procedure and

 § 105 of the Bankruptcy Code, 11 U.S.C. § 105, and based on prior orders and proceedings of

 this Court described herein, Plaintiff Sea Island Acquisition, LLC (“SIA”) and the other

 plaintiffs party to this adversary proceeding (together with SIA, the “Plaintiffs”) by and through

 the undersigned counsel, bring this Second Amended Complaint: (1) to obtain a declaration that

 a settlement agreement and an order of this Court approving that settlement agreement do not

 affect or pertain to any assets or interests of Plaintiffs other than the “Cabin Bluff Reserved
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:2 of 36


 Interests” (as defined and described herein), or, in the alternative, for rescission of the settlement

 agreement and vacatur of the order approving the settlement agreement; (2) to obtain

 modification of the order approving the settlement agreement; (3) to remove of a cloud on title to

 real property caused by Defendant’s improper interpretation and use of certain documents, as

 well as appropriate injunctive and other relief; and (4) to obtain a declaration that Defendant did

 not acquire any interests in real property: (a) under the Asset Purchase Agreement between the

 Debtors and SIA (described fully herein); (b) under the Plan or the Confirmation Order (as those

 terms are defined below); (c) at the closing of the transactions contemplated by that Asset

 Purchase Agreement; or (d) otherwise upon the effective date of the Plan. In support thereof, the

 Plaintiffs respectfully state as follows:

                                              PARTIES

         1.      Plaintiff SIA is a limited liability company organized and existing under the laws

 of the State of Delaware and having its principal place of business at 351 Sea Island Drive, St.

 Simons, Georgia 31522. SIA was formerly known as Sea Island Acquisition, LP.

         2.      Plaintiff Sewers and Wells, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.

         3.      Plaintiff Maintenance Facility, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.

         4.      Plaintiff Laundry Services, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.




                                                   2
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                    Page:3 of 36


        5.      Plaintiff Rainbow Hammock, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 351

 Sea Island Drive, St. Simons, Georgia 31522.

        6.      Plaintiff SIA Propco I, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 351 Sea

 Island Drive, St. Simons, Georgia 31522.

        7.      Plaintiff SIA Propco II, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 555 17th

 Street, Suite 2400, Denver, Colorado 80202.

        8.      Plaintiff SI Tract V, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 555 17th

 Street, Suite 2400, Denver, Colorado 80202.

        9.      Plaintiff SI Parcel OGC, LLC is a limited liability company organized and

 existing under the laws of the State of Delaware and having its principal place of business at 555

 17th Street, Suite 2400, Denver, Colorado 80202.

        10.     Plaintiff SSI Parcel OS, LLC is a limited liability company organized and existing

 under the laws of the State of Delaware and having its principal place of business at 555 17th

 Street, Suite 2400, Denver, Colorado 80202.

        11.     Defendant Robert H. Barnett (“Defendant”) is the Trustee of the Sea Island

 Company Creditors Liquidation Trust (the “Liquidating Trust”), and he is named as Defendant

 herein in that capacity. At the time of his appointment as Trustee, Defendant was a managing

 director of Conway MacKenzie, Inc., which has an office at 1075 Peachtree Street N.E., Suite

 3675, Atlanta, Georgia 30309. Upon information and belief, Defendant is no longer employed




                                                 3
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                      Page:4 of 36


 by Conway MacKenzie, Inc., and correspondence sent to Defendant at Conway MacKenzie,

 Inc.’s office have been returned as undeliverable. The following address is listed as Defendant’s

 address in Defendant’s last Quarterly Operating Report to the Court, dated October 19, 2018

 (Bankruptcy Case Dkt. 1757): P.O. Box 19958, Atlanta, Georgia 30325. Defendant’s attorney is

 Robert Mercer of the law firm Schulten Ward Turner & Weiss, with its office located at 260

 Peachtree Street, N.W., Suite 270, Atlanta, Georgia 30303. Defendant’s attorney ignored SIA’s

 request for Defendant’s current address. Defendant can be served with process and all other

 notices care of his attorney.

                                  JURISDICTION AND VENUE

        12.     This Court has original jurisdiction over this adversary proceeding pursuant to 28

 U.S.C. § 1334 because: it arises under Title 11 of the United States Code; it arises in or relates to

 the above-referenced Chapter 11 case filed in this Court, In re Sea Island Company et al., Case

 No. 10-21034 (S.D. Ga. Brunswick Division) (the “Bankruptcy Case”); it arises from or relates

 to the implementation, interpretation, and/or enforcement of the Court’s Findings of Fact,

 Conclusions of Law, and Order Confirming the Amended and Restated Joint Chapter 11 Plan as

 of August 10, 2010 Filed by the Debtors (Bankruptcy Case Dkt. 372); and it arises from or

 relates to the implementation, interpretation, and/or enforcement of the Court’s December 15,

 2015 Amended Order Granting the Motion to Approve the Compromise and Settlement Pursuant

 to Federal Rule of Bankruptcy Procedure 9019, entered in the Bankruptcy Case (Bankruptcy

 Case Dkt. 1450), and the “Settlement Agreement” referenced therein.

        13.     The Court has jurisdiction over this matter as a core proceeding under 28 U.S.C.

 § 157(b).

        14.     Venue is proper in this Court under 28 U.S.C. § 1409(a) because it arises under,

 arises in, and/or relates to the Bankruptcy Case filed in this Court.


                                                   4
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:5 of 36


                                SUBSTANTIVE ALLEGATIONS

                         Filing of the Bankruptcy Petitions and the Plan

         15.    On August 10, 2010, Sea Island Company and six of its affiliates (collectively, the

 “Debtors”) filed Chapter 11 petitions in this Court, all of which were jointly administered in the

 Bankruptcy Case.

         16.    Before the Bankruptcy Case, the Debtors were engaged in operating a resort

 business in and around Sea Island, Georgia, including the properties known as the Cloister, the

 Sea Island Beach Club, and The Lodge together with several golf courses and numerous related

 facilities.

         17.    The purpose of the Bankruptcy Case was to consummate a sale of substantially all

 of the Debtors’ assets pursuant to a Court-approved sale and plan process.

         18.    On September 24, 2010, the Debtors filed their Amended and Restated Joint

 Chapter 11 Plan (the “Plan”), and on October 19, 2010, the Debtors filed their Plan Supplement

 supplementing certain information in the Plan. A true and correct copy of the Plan is at Docket

 No. 217 of the Bankruptcy Case docket, and a true and correct copy of the Plan Supplement is at

 Docket No. 294 of the Bankruptcy Case docket.

         19.    The Plan provided for the sale of substantially all of the Debtors’ assets, including

 all real property interests of the Debtors, to the successful bidder at a Court-approved auction.

 The Plan also provided for the transfer of certain cash and causes of action owned by the Debtors

 to the Liquidating Trust.

         20.    The Plan states, among other things, as follows:

                    Section 7.01 The Sale. This Plan contemplates the Sale of
                substantially all of the Debtors’ assets to a Purchaser (as more fully
                outlined in the Sale and Bid Procedures) pursuant to sections 365,
                1123(b)(4), 1129(b)(2)(A), 1145 and 1146(a) of the Bankruptcy
                Code, and provides for the orderly distribution of the Sale


                                                  5
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                    Page:6 of 36


               Proceeds as well as the proceeds or rights in the Accepting
               Unsecured Creditor Fund and the General Unsecured Creditor
               Fund under the terms and conditions of this Plan. . . . The Sale
               shall be consummated pursuant to this Plan.

                   In accordance with this Plan, the Debtors and the Purchaser
               shall, prior to the Effective Date, take all steps necessary to
               consummate the Sale in accordance with the Sale and Bid
               Procedures Order and this Plan. On the Closing Date, pursuant to
               the Asset Purchase Agreement, the Debtors shall transfer the
               Purchased Assets to the Purchaser for the aggregate consideration
               of the Purchase Price plus the assumption by the Purchaser of the
               Assumed Liabilities. Pursuant to the Sale, the Debtors will transfer
               the Purchased Assets to the Purchaser free and clear of all
               Liens . . . .

        21.    “Sale” is defined in the Plan as “the sale of certain or substantially all of the

 Debtors’ assets under or in connection with the Plan and the Asset Purchase Agreement.”

        22.    The Plan provides, among other things, the following:

                  Section 9.02 Conditions to Effective Date. The Plan shall not
               be consummated, and the Effective Date shall not occur, unless
               and until the following conditions have occurred or been duly
               waived (if waivable) pursuant to Section 9.03 below:

                   ...

                         (d) the transactions contemplated in the Asset Purchase
                             Agreement have been consummated . . . .

                   Section 9.03 Waiver of Conditions to Consummation. The
               conditions to consummation in Section 9.02 (other than Sections
               9.02(a), (b) and (d)) may be waived at any time by a writing signed
               by an authorized representative of each of the Debtors without
               notice or order of the Bankruptcy Court or any further action other
               than proceeding to consummation of the Plan.

        23.    Consummation of all “transactions contemplated in the Asset Purchase

 Agreement,” including the “Sale,” was an unwaivable condition to consummation of the Plan.




                                                6
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                      Page:7 of 36


              Sale of the “Purchased Assets” to SIA Under the APA and the Plan

        24.     On September 15, 2010, the Court entered its Order (A) Authorizing and

 Scheduling an Auction at Which Debtors Will Solicit the Highest or Best Bid for the Sale of

 Substantially All of Debtors' Assets, (B) Approving Procedures Related to Conduct of Auction,

 (C) Approving Break-Up Fee, (D) Fixing the Manner and Extent of Notice, and (E) Granting

 Related Relief (the “Bid Procedures Order”). A true and correct copy of the Bid Procedures

 Order is at Docket No. 190 of the Bankruptcy Case Docket.

        25.     In its Bid Procedures Order, the Court set forth the process for the Debtors’

 conducting a sale of their assets and approving the form of asset purchase agreement to be

 entered into by the successful bidder at the auction.

        26.     On October 11, 2010, as required by the Bid Procedures Order, the Debtors

 conducted the auction for the sale of substantially all of the Debtors’ assets—including all right,

 title, and interest of the Debtors in and to all of their real property. Multiple bidders engaged in

 multiple rounds of bidding, and the auction ultimately culminated in a bid by SIA that was

 accepted as the highest and best bid.

        27.     Following the auction, SIA and the Debtors entered into an Asset Purchase

 Agreement dated October 19, 2010 (the “APA”). A true and correct copy of the form of the

 APA that was filed of record in the Bankruptcy Case is at pages 4 through 139 of Docket No.

 293, along with pages 4 through 54 of Docket No. 295, of the Bankruptcy Case docket.

        28.     Pursuant to the APA, SIA agreed to purchase, and the Debtors agreed to sell—

 subject to confirmation of the Plan—the “Purchased Assets,” as defined in the APA, for

 $210,723,720 in cash (prior to certain working-capital adjustments and other adjustments) plus

 the assumption by SIA of more than $150 million in certain liabilities of the Debtors.




                                                  7
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:8 of 36


        29.    Pursuant to the APA, SIA purchased “ . . . all land, together with all . . . rights and

 interests appurtenant thereto owned by any Seller.” This simple fact is made clear in the APA.

 The APA provides, among other things, as follows:

                   2.1.     Purchase and Sale. Subject to and upon the terms and
               conditions set forth in this Agreement, at the Closing, Sellers shall
               sell, transfer, convey, assign and deliver, or cause to be sold,
               transferred, conveyed, assigned and delivered, to Purchaser, and
               Purchaser shall purchase, acquire and accept from Sellers, on an
               “as is, where is” basis and without any representation or warranty
               on the part of Sellers as to fitness, merchantability or otherwise, all
               right, title and interest of Sellers in and to the following assets,
               properties and rights (the “Purchased Assets”), free and clear of all
               Liens (other than Permitted Liens and Assumed Liabilities):

                      (a) the Acquired Owned Real Property; . . . [and]

                       (p) all other assets, properties, rights and claims, whether
               tangible or intangible, whether personal or mixed, whether
               accrued, contingent or otherwise that are reflected on the Balance
               Sheet.

                   2.2.   Excluded Assets. Notwithstanding any other provision
               of this Agreement to the contrary, the Purchased Assets shall not
               include the following (the “Excluded Assets”): . . .

                      (c) the portion of the Owned Real Property set forth on
               Schedule 2.2(c), as such Schedule may be amended in accordance
               with Section 15.10 (the “Excluded Owned Real Property”) . . . .

        30.    The “Purchased Assets” under APA thus included, but were not limited to, the

 “Acquired Owned Real Property” and “all other assets, properties, rights and claims” of the

 Debtors, with the exception of the “Excluded Assets,” which included the “Excluded Owned

 Real Property.”

        31.    The APA defines the “Acquired Owned Real Property” as, among other things,

 “all of the Owned Real Property . . . but excluding the Excluded Owned Real Property.”

        32.    The APA defines the “Owned Real Property” as “all land, together with all

 Improvements located thereon and all easements, rights of way, servitudes, tenements,


                                                 8
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                      Page:9 of 36


 hereditaments, appurtenances, privileges and other rights and interests appurtenant thereto owned

 by any Seller.”

           33.     Schedule 2.2(c) of the APA, describing any “Excluded Owned Property,” says

 simply “None.”

           34.     The APA provided for the sale of all real property interests of the Debtors to SIA

 (or its designees).

           35.     In an order entered on March 4, 2016 (Bankruptcy Case Dkt. 1494), the Court

 confirmed that the APA provided for the transfer of all real property interests of the Debtors to

 SIA (or its designees).

           36.     The Plan, the Confirmation Order, and the APA required the Debtors to deliver, at

 the closing of the purchase and sale transaction in the APA (the “Closing”), deeds to SIA (or its

 designee) conveying to SIA (or its designee) all of the real property and real property rights of

 the Debtors.

           37.     On November 8, 2010, the Court entered its Findings of Fact, Conclusions of

 Law, and Order Confirming the Amended and Restated Joint Chapter 11 Plan as of August 10,

 2010 Filed by the Debtors (the “Confirmation Order”) in which the Court confirmed the Plan. A

 true and correct copy of the Confirmation Order is at Docket No. 372 of the Bankruptcy Case

 docket.

           38.     The Confirmation Order approved the APA and authorized and compelled the

 Debtors to proceed with consummation of the transactions under the APA.

           39.     In Paragraph 8 of the Confirmation Order, the Court directed and ordered the

 Debtors and the Liquidating Trustee to execute, deliver, and record all documents necessary to

 consummate the Plan in accordance with its terms.




                                                   9
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                     Page:10 of 36


        40.     The Confirmation Order was filed in the real property records of the counties in

 which the Debtors’ real property was located: Glynn County, Georgia and Camden County,

 Georgia.

        41.     On December 15, 2010, the Closing occurred.

        42.     At Closing, the Debtors executed a Bill of Sale, Assignment and Assumption

 Agreement (the “Bill of Sale”), which assigned all of the “Purchased Assets” (as defined in the

 APA), including all real property interests owned by the Debtors, to SIA and its designees.

        43.     At Closing, the Debtors also delivered deeds to SIA (and its designees) conveying

 to SIA (and/or its designees) all real property interests then known to SIA as belonging to the

 Debtors (the “Deeded Property”). SIA thereafter recorded those deeds (the “Deeds”).

        44.     At Closing, no real property or real property interest of any kind was transferred

 to the Liquidating Trust.

        45.     On December 16, 2010, as the sale of the Debtors’ assets under the APA had

 occurred, the Plan was substantially consummated.

        46.     On December 17, 2010, a notice of such consummation was filed with the Court

 at Docket No. 444 of the Bankruptcy Case.

        47.     The real property transferred to SIA and its designees at the Closing included,

 among other things, the Cloister (a five-star resort located in Sea Island, Georgia), the Sea Island

 Beach Club, The Lodge (a full service golf resort located in St. Simons, Georgia), the Debtors’

 four award-winning golf courses (Ocean Forest Golf Course, The Plantation Golf Course, the

 Retreat Golf Course, and Seaside Golf Course), the 150-acre Ocean Forest Development, and

 various other commercial and residential properties.




                                                 10
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                      Page:11 of 36


        48.     A description of certain of the real property transferred to SIA (or its designee) by

 the Debtors was attached at Schedules 1.1(mmm), 2.1(a), 3.11(a), and 3.11(b) to the Disclosure

 Schedule to the APA (appearing at pages 4 to 6 and 48 to 56 of the Disclosure Schedule to the

 APA) (together with the Deeded Property, the “Identified Property”).

        49.     Notwithstanding the execution of the Deeds, and notwithstanding whether the

 Deeds contained any errors, the APA, the Bill of Sale, and the Confirmation Order were

 sufficient to transfer to SIA (and/or its designees) all right, title, and interest of the Debtors in

 their real property, including all of the Identified Property.

        50.     The APA requires the Debtors to execute and deliver any documents necessary to

 vest SIA (and its designees) with good title in the Purchased Assets. See APA § 7.1.

                              Establishment of the Liquidating Trust

        51.     The Plan further provided for the establishment of the Liquidating Trust to receive

 and to distribute to creditors certain assets of the Debtors not conveyed to SIA under the APA.

        52.     The Liquidating Trust was created pursuant to a Trust Agreement (Bankruptcy

 Case Dkt. 449-1) that became effective on December 16, 2010.

        53.     No deeds for the transfer of real property were executed by any Debtor in favor of

 the Liquidating Trust or Defendant at any time.

                    Post-Closing Discovery of Additional “Purchased Assets”

        54.     At the time of the Closing, various individuals related to the Jones family, the

 prior owners of the Debtors, owned fee interests in real property located in Camden County,

 Georgia and known as Cabin Bluff. Certain of those parcels had (unbeknownst to SIA) been

 transferred years earlier to the Jones family members subject to certain reversionary interests in

 favor of the Debtors (the “Cabin Bluff Reserved Interests”).




                                                   11
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                    Page:12 of 36


         55.     After the Closing, the Jones family members, who sought to sell their fee interests

 contacted SIA to request that SIA release the Cabin Bluff Reserved Interests. The Cabin Bluff

 Reserved Interests included certain mineral and timber rights, rights of first refusal upon resale,

 and other encumbrances.

         56.     SIA analyzed the Cabin Bluff Reserved Interests and concluded that other than as

 “hold up” value against the Jones family members who sought to sell the fee interests subject to

 the Cabin Bluff Reserved Interests, the Cabin Bluff Reserved Interests had no monetary value.

 As a result, SIA agreed to transfer the Cabin Bluff Reserved Interests that it had acquired under

 the Plan, the APA, the Bill of Sale, and the Confirmation Order to the Jones family members to

 ensure that they had clean title to their properties.

         57.     In addition, several years before the Bankruptcy Case commenced, the Debtors

 developed a subdivision in Glynn County, Georgia known as Kings Point. The common areas

 for the subdivision (the “Kings Point Common Areas”) were owned by the Debtors. Sometime

 before the filing of the Bankruptcy Case, as is typical when lot sales in a development reach a

 certain level, the Debtors, as developer, conveyed ownership of the Kings Point Common Areas

 to the subdivision’s property owners’ association, Kings Point Property Owners Association, Inc.

 (“Kings Point POA”).

         58.     At the time of the filing of the Bankruptcy Case in 2010, the Debtors were

 unaware that the deed that was issued years earlier and that purportedly conveyed the Kings

 Point Common Areas was ineffective because it was mistakenly issued by the incorrect Debtor.

 As a result, the Debtors did not list the property on their schedules and did not prepare a

 corrective deed to convey the property to SIA.




                                                   12
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                    Page:13 of 36


         59.    Because legal title to the Kings Point Common Areas remained in the Debtors’

 estates at the time that the Plan was consummated, title to the Kings Point Common Areas was

 transferred to SIA under the Plan, the APA, the Bill of Sale, and the Confirmation Order.

         60.    Years after the Closing, the error in the deed was discovered when certain of the

 Kings Point homeowners wanted to sell their real property. Because the Kings Point Common

 Areas had no commercial value to SIA and because it would have been inappropriate to extort

 hold up value over property that the Debtors clearly intended to transfer prior to the bankruptcy,

 SIA agreed to voluntarily convey the Kings Point Common Areas to Kings Point POA.

         61.    By letter dated November 22, 2013, SIA, through its counsel, contacted

 Defendant to request that the Liquidating Trust provide quit claim deeds with respect to the

 Cabin Bluff Reserved Interests. Defendant refused to do so or otherwise to waive any claim to

 those interests, and instead, asserted the right to exclusive control over the Cabin Bluff Reserved

 Interests.

                       SIA’s Motion to Clarify and the Contested Matter

         62.    On March 18, 2014, SIA filed its Motion to Clarify Provisions Relating to

 Implementation of the Confirmed Plan (Bankruptcy Case Dkt. 1102) (the “Motion to Clarify”)

 seeking clarification from the Court that the Cabin Bluff Reserved Interests and the Kings Point

 Common Areas were “Purchased Assets” under the APA and a ruling that “any interests and

 property of Debtors sold to [SIA], but not properly transferred to [SIA], or its assignee, at the

 Closing under the [APA], whether identified and known as of this date or in the future, shall be

 transferred by Debtors to [SIA], or its assignee.”

         63.    On March 20, 2014, Defendant filed a “preliminary response” to the Motion to

 Clarify, requesting that the Court apply Rule 7016 of the Federal Rules of Bankruptcy Procedure




                                                  13
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                  Page:14 of 36


 to the proceeding initiated by the Motion to Clarify (the “Contested Matter”) and allow discovery

 in the Contested Matter.

         64.    On April 10, 2014, the Court held a hearing on the Motion to Clarify and

 Defendant’s request for discovery.

         65.    At the April 10, 2014 hearing, the Court expressly limited the Contested Matter to

 two “instances” of property interests—the Cabin Bluff Reserved Interests and the Kings Point

 Common Areas—and refused to expand the Contested Matter to include all “Purchased Assets”

 under the APA. The Court granted Defendant’s request for discovery in the Contested Matter

 and allowed the parties to engage in discovery with respect to the Cabin Bluff Reserved Interests

 and the Kings Point Common Areas.

         66.    On May 16, 2014, Kings Point POA filed a response to the Motion to Clarify and

 asserted, consistent with the Motion to Clarify, that the Kings Point Common Areas were

 conveyed to SIA under the APA and that SIA therefore could properly convey the Kings Point

 Common Areas to Kings Point POA. The Court permitted Kings Point POA to intervene in the

 Contested Matter.

         67.    Although the Contested Matter thereafter proceeded as a contested matter, it

 should have been brought and treated as an adversary proceeding, under Rule 7001(2) of the

 Federal Rules of Bankruptcy Procedure, as it was an action to determine the extent of an interest

 in property.

                  SIA’s and Defendant’s Settlement of the Contested Matter

         68.    Defendant indicated to the Court (at the April 10, 2014 hearing) and separately to

 SIA that he intended to engage in significant discovery in the Contested Matter, thus forcing SIA

 to incur substantial expense to determine title to property in which it sought no commercial

 interest.


                                                14
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                   Page:15 of 36


           69.   After approximately one year of discovery, SIA decided to settle the Contested

 Matter because it determined that continuing to litigate over the Cabin Bluff Reserved Interests

 and the Kings Point Common Areas, while a noble pursuit, was not worth the cost of litigation.

           70.   SIA agreed that it would not assert ownership rights with respect to the Cabin

 Bluff Reserved Interests or the Kings Point Common Areas, fully expecting that Kings Point

 POA would continue to litigate ownership of the Kings Point Common Areas.

           71.   On August 19, 2015, SIA and Defendant entered into an agreement (the

 “Settlement Agreement”) to settle the Contested Matter.           A true and correct copy of the

 Settlement Agreement is at pages 10 through 21 of Docket No. 1409 of the Bankruptcy Case

 docket.

           72.   Neither SIA nor Defendant received cash or any other property interest as

 consideration under the Settlement Agreement. Instead, SIA and Defendant provided mutual

 releases, and SIA agreed not to assert property ownership rights in the Cabin Bluff Reserved

 Interests or the Kings Point Common Areas.

           73.   On October 16, 2015, Defendant unilaterally filed a motion seeking approval of

 the Settlement Agreement, along with a proposed negative-notice order providing, among other

 things, that “neither SIA nor its affiliates have assigned, transferred, conveyed, or encumbered

 SIA’s Asserted Contested Matter Rights in any way.”

           74.   On October 19, 2015, the Court entered Defendant’s proposed negative-notice

 order and directed that any objections be filed within 21 days.

           75.   On November 4, 2015, SIA filed a timely objection to the negative-notice order

 on the ground that the order was potentially ambiguous insofar as it did not clarify that “SIA’s




                                                 15
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                   Page:16 of 36


 Asserted Contested Matter Rights” should exclude the Kings Point Common Areas, which SIA

 already had purported to convey by deed to Kings Point POA.

        76.      In response to SIA’s objection and objections filed by others, the Court entered,

 on December 15, 2015, its Amended Order Granting the Motion to Approve the Compromise

 and Settlement Pursuant to Federal Rule of Bankruptcy Procedure 9019 (the “Settlement

 Order”).     A true and correct copy of the Settlement Order is at Docket No. 1450 of the

 Bankruptcy Case docket.

                Kings Point POA’s Continued Litigation of the Contested Matter

        77.      Following the Court’s entry of the Settlement Order, Kings Point POA and

 Defendant continued to litigate their respective positions with respect to the Kings Point

 Common Areas.

        78.      On March 4, 2016, following a hearing on the merits of the remaining issues in

 the Motion to Clarify, the Court entered an Opinion and Order on Sea Island Acquisition’s

 Motion to Clarify (the “Order on Motion to Clarify”) granting the Motion to Clarify and ruling

 that the Liquidating Trust had received no interest whatsoever in any real property of the Debtors

 pursuant to the terms of the Plan. A true and correct copy of the Order on Motion to Clarify is at

 Docket No. 1494 of the Bankruptcy Case docket.

        79.      The Order on Motion to Clarify holds, among other things, that, by virtue of “the

 plain and unambiguous terms of the APA,” the Kings Point Common Areas were among the

 “Purchased Assets” to be acquired by SIA under the APA, that “none” of the real property of the

 Debtors vested in the Liquidating Trust, and that “all” real property of the Debtors constituted

 “Purchased Assets” under the APA and was subject to conveyance by the Debtors to SIA.




                                                 16
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                    Page:17 of 36


        80.     The Court thus ordered that the Kings Point Common Areas be conveyed by deed

 to SIA and that Kings Point POA thereafter could record its deed, previously received from SIA,

 for the property.

        81.     On April 4, 2016, Defendant filed a Notice of Appeal with respect to the

 Bankruptcy Court’s Order on Motion to Clarify, which commenced an appeal of that order to the

 United States District Court for the Southern District of Georgia.

        82.     The Defendant did not seek a stay of the Order on Motion to Clarify pending

 appeal. Accordingly, the Order on Motion to Clarify remains in effect.

        83.     During the appeal, the Defendant and the Kings Point POA reached an agreement

 in principle to settle the appeal. Although both parties represented to the District Court that a

 settlement had been reached, Defendant later refused to enter into a definitive settlement

 agreement unless the agreement was conditioned upon the entry of an order by the Court

 vacating the Order on Motion to Clarify (a requirement that had not been discussed when the

 parties reached their agreement to settle).

                      Defendant’s Recent Claim to All “Purchased Assets”

        84.     At all times on and after December 16, 2010, including in the years after the entry

 of the Settlement Order, SIA continuously and exclusively exercised all incidents of ownership

 over the Identified Property—for which it paid more than $210 million and incurred more than

 $150 million in assumed liabilities—including by occupying the Identified Property, investing

 more than $170 million in new capital in the Identified Property, using the Identified Property in

 connection with SIA’s business, maintaining the repair of the Identified Property, paying all

 assessed taxes on the Identified Property, maintaining utilities with respect to the Identified

 Property, insuring the Identified Property, and reflecting the ownership of the Identified Property

 on its books and records.


                                                 17
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                   Page:18 of 36


        85.     In addition, in the years prior to and after the entry of the Settlement Order, SIA

 also transferred, conveyed, and/or encumbered various portions of the Identified Property, some

 of which was held for sale, including as follows:

    •   SIA (and its designees) have sold dozens of lots acquired from the Debtors since the

        Closing;

    •   SIA (and its designees) also conveyed property before and after the Settlement

        Agreement to other affiliates and related parties; and

    •   In 2014, SIA and certain of its affiliates also executed a deed to secure debt with respect

        to a significant amount of the Identified Property to Metropolitan Life Insurance.

        86.     Upon information and belief, Defendant was aware of, and was on inquiry notice

 of, one or more these transfers and/or assignments, and he never sought to set aside or otherwise

 challenge any such transfers and/or assignments.

        87.     Defendant has never exercised ownership over the Identified Property or over any

 other property constituting the “Purchased Assets”:

                (a)    Defendant never requested, obtained, or recorded a deed purporting to

        convey to the Liquidating Trust the Identified Property or any of the other “Purchased

        Assets”;

                (b)    Defendant never occupied or used the Identified Property or any of the

        other “Purchased Assets”;

                (c)    Defendant never purchased or otherwise obtained title insurance with

        respect to the Identified Property or any of the other “Purchased Assets”;

                (d)    Defendant never purchased or otherwise obtained property insurance

        covering any portion of the Identified Property or any of the other “Purchased Assets”;




                                                 18
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                   Page:19 of 36


                  (e)    Defendant never paid taxes assessed on the Identified Property or any of

        the other “Purchased Assets”; and

                  (f)    Defendant never attempted to maintain, repair, or care for the Identified

        Property or any of the other “Purchased Assets.”

        88.       In June 2018, SIA learned that Defendant had represented to multiple Sea Island

 property owners that the Liquidating Trust owned or otherwise had an interest in the “Purchased

 Assets” and that Defendant entered into various transactions with those property owners.

        89.       For example, Defendant has engaged in the following conduct:

                  (a)    In 2016, Defendant asserted rights to certain “rights of first refusal”

        retained by the Debtors (and transferred to SIA in 2010 as one of the “Purchased Assets”)

        in real property owned by Katharine and Paul O’Connor and thereby frustrated the

        O’Connors’ sale of the property to S. Taylor Glover and/or Cheapside, Inc. Defendant

        forced the parties to pay $275,000 to the Liquidating Trust in exchange for a quitclaim

        deed relinquishing Defendant’s asserted rights.

                  (b)    In 2016, Defendant asserted certain rights originally belonging to the

        Debtors (and transferred to SIA in 2010 as one of the “Purchased Assets”) in real

        property owned by Gregory and Jennifer Holcomb and thereby frustrated the Holcombs’

        sale of the property to a third-party. Defendant forced the parties to pay $100,000 to the

        Liquidating Trust in exchange for a quitclaim deed relinquishing Defendant’s asserted

        rights.

                  (c)    In 2017, Defendant asserted ownership of certain marsh-front real

        property originally belonging to the Debtors (and transferred to SIA in 2010 as one of the

        “Purchased Assets”) located in Glynn County, Georgia and adjacent to certain property




                                                 19
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                     Page:20 of 36


        owned by Cottage 429, LLC. When Cottage 429, LLC sought to acquire the marsh-front

        property adjacent to its own property, Defendant forced Cottage 429, LLC to pay $66,000

        to the Liquidating Trust in exchange for a quitclaim deed relinquishing Defendant’s

        asserted ownership.

        90.     Defendant continues to represent to others that the Liquidating Trust owns or

 otherwise has interests in the “Purchased Assets,” thus clouding Plaintiffs’ title to the “Purchased

 Assets.”

        91.     In a letter dated June 14, 2018 from Defendant’s attorney Robert Mercer to SIA’s

 general counsel (the “June 14, 2018 Letter”), Defendant asserted to SIA for the first time that the

 Settlement Agreement and the Settlement Order pertain not only to the Cabin Bluff Reserved

 Interests but to all of the “Purchased Assets” under the APA—that is, Defendant asserted that

 SIA relinquished, and agreed to be enjoined from asserting, its ownership rights with respect to

 the “Purchased Assets.” A true and correct copy of the June 14, 2018 Letter is attached hereto as

 Exhibit A.

        92.     On June 18, 2018, following a request by SIA’s counsel for more information on

 Defendant’s position, Defendant’s attorney sent a letter (the “June 18, 2018 Letter”) to SIA’s

 counsel again asserting that the Settlement Agreement and the Settlement Order pertain to all of

 the “Purchased Assets” under the APA. Specifically, the June 18, 2018 Letter asserts that the

 term “SIA’s Asserted Contested Matter Rights,” as used in the Settlement Agreement and the

 Settlement Order, means all of the “Purchased Assets” because SIA “asserted” its general right

 to the “Purchased Assets” in the Contested Matter. A true and correct copy of the June 18, 2018

 Letter is attached hereto as Exhibit B.




                                                 20
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:21 of 36


        93.    In a third letter dated August 22, 2018 from Defendant’s attorney to SIA’s general

 counsel (the “August 22, 2018 Letter”), Defendant reiterated his purported interpretation of the

 Settlement Agreement and the Settlement Order and suggested that SIA was in “criminal

 contempt” of the Settlement Order for not acquiescing to Defendant’s purported interpretation of

 the documents. A true and correct copy of the August 22, 2018 Letter is attached hereto as

 Exhibit C.

        94.    SIA and Defendant have a material disagreement as to the meaning and effect of

 the Settlement Agreement and Settlement Order.

        95.    The Settlement Agreement provides, in its Paragraph 1 in a section titled

 “Agreement Not to Contest,” as follows:

                   1. Agreement Not to Contest. SIA on its behalf and behalf
               of all of its affiliates hereby covenants and agrees that it will not
               contest or oppose directly or indirectly in any way the relief the
               Liquidation Trustee seeks in the Contested Matter or in any case,
               proceeding, or otherwise regardless of whether such contest or
               opposition occurs in or out of court with respect to all rights SIA
               asserts in the Motion to Clarify or otherwise in the Contested
               Matter including, but not limited to, the Reserved Interests (as that
               term is defined on page three of the Motion to Clarify) (all such
               rights shall be collectively referred to as the “SIA’s Asserted
               Contested Matter Rights”); for the avoidance of doubt, SIA’s
               Asserted Contested Matter Rights shall not include the Common
               Areas (as that term is defined in paragraph two of the Kings Point
               POA Preliminary Response), and nothing in the Agreement shall
               prejudice the rights of Kings Point POA or the Liquidation Trustee
               with respect to the Common Areas. In addition, SIA on its behalf
               and behalf of all of its affiliates hereby covenants and agrees that it
               will not assign, transfer, or convey the SIA’s Asserted Contested
               Matter Rights to any entity (as that term is defined in the
               Bankruptcy Code).

        96.    SIA thus agreed, in the Agreement Not to Contest, that it would not continue to

 pursue “SIA’s Asserted Contested Matter Rights,” which is defined as “all rights SIA asserts in

 the Motion to Clarify or otherwise in the Contested Matter including, but not limited to, the



                                                 21
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                 Page:22 of 36


 Reserved Interests (as that term is defined on page three of the Motion to Clarify),” but which

 does not include the Kings Point Common Areas.

         97.    The definition of “SIA’s Asserted Contested Matter Rights” references all rights

 SIA “asserts”—in the present tense—in the Motion to Clarify or in the Contested Matter.

         98.    At the time of the execution of the Settlement Agreement, the only rights SIA was

 asserting in “the Motion to Clarify or otherwise in the Contested Matter” were the Cabin Bluff

 Reserved Interests and the Kings Point Common Areas. Because the Kings Point Common

 Areas are separately excluded from the definition of the “SIA’s Asserted Contested Matter

 Rights,” that term encompasses only the Cabin Bluff Reserved Interests.

         99.    The fact that the term “SIA’s Asserted Contested Matter Rights” included only

 the Cabin Bluff Reserved Interests is reflected by and consistent with the inclusion in the

 Settlement Agreement of a representation and warranty by SIA whereby “SIA represents and

 warrants that it has not transferred or assigned SIA’s Asserted Contested Matter Rights in any

 way whatsoever.” SIA could not have provided this representation and warranty if the term

 “SIA’s Asserted Contested Matter Rights” included all the “Purchased Assets” (as defined in the

 APA).

         100.   The restrictive meaning of “SIA’s Asserted Contested Matter Rights” is further

 evidenced by the provision of the Settlement Order, which approved the Settlement Agreement,

 that:

                    FURTHER ORDERED that neither SIA nor its affiliates have
                assigned, transferred, conveyed, or encumbered SIA’s Asserted
                Contested Matter Rights in any way . . . .

         101.   Any interpretation of “SIA’s Asserted Contested Matter Rights” as encompassing

 all of the “Purchased Assets” under the APA, as asserted by Defendant, would result in the

 absurd outcome of having the Court order that certain conduct with respect to “SIA’s Asserted


                                                22
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:23 of 36


 Contested Matter Rights,” including good-faith transactions with third parties that had occurred

 in the past, did not in fact occur. There is no basis in fact or law for concluding that result was

 intended by SIA, Defendant (who is a fiduciary), or the Court.

         102.   The Settlement Order further provides as follows:

                     FURTHER ORDERED that, unless the Liquidation Trustee
                consents in writing, SIA and its affiliates are hereby barred from (i)
                assigning, transferring, or conveying SIA’s Asserted Contested
                Matter Rights (as that term is defined in the Settlement Agreement)
                to any entity (as that term is defined in the Bankruptcy Code), (ii)
                contesting or opposing in any way the relief the Liquidation
                Trustee seeks or positions lie asserts in the Contested Matter, and
                (iii) contesting or opposing in any way the relief the Liquidation
                Trustee seeks or positions he asserts in any case, proceeding, or
                otherwise regardless of whether such contest or opposition occurs
                in or out of court with respect to SIA’s Asserted Contested Matter
                Rights . . . .

         103.   The Settlement Order thus enjoins certain conduct with respect to “SIA’s

 Asserted Contested Matter Rights (as that term is defined in the Settlement Agreement).”

         104.   There is no basis whatsoever for concluding that SIA agreed in the Settlement

 Agreement or otherwise to cede, convey, transfer, assign, or otherwise give up any interests or

 rights in any property other than the Cabin Bluff Reserved Interests and the Kings Point

 Common Areas—including the Identified Property or any other “Purchased Assets,” which

 represents an investment by SIA of more than $530 million.

         105.   In fact, nothing in the Settlement Agreement or the Settlement Order transfers or

 conveys any property interests of any kind other than the Cabin Bluff Reserved Interests.

         106.   SIA never believed or understood—before, at the time of, or after the execution of

 the Settlement Agreement—that the Settlement Agreement purports to transfer or convey, or

 otherwise pertain to, any property interests or rights other than the Cabin Bluff Reserved

 Interests.



                                                 23
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                        Page:24 of 36


        107.      Neither SIA nor any reasonable person would have entered into the Settlement

 Agreement if it had purported to transfer or convey, or otherwise pertain to, any property

 interests or rights other than the Cabin Bluff Reserved Interests.

        108.      Despite representing that that the Liquidating Trust owns or otherwise has

 interests in the “Purchased Assets,” and purporting to sell those interests to others, Defendant

 never has attempted to convey or transfer any purported interests in the “Purchased Assets” by

 warranty deed.

        109.      Defendant now has demanded that SIA pay an exorbitant sum to the Liquidating

 Trust in exchange for not asserting a claim to the Identified Property or other “Purchased Assets”

 based on his purported interpretation of the Settlement Agreement and the Settlement Order.

        110.      Defendant also has used, and continues to use, the Settlement Order (as he

 purports to interpret it) to frustrate SIA’s day-to-day business in a further attempt to leverage a

 payment from SIA to the Liquidating Trust.

        111.      On October 4, 2018, Defendant’s counsel sent an email (the “October 4, 2018

 Email”) to Hunter MacLean Exley & Dunn, P.C., SIA’s outside counsel for real estate

 transactions, and asserted that the firm had violated the Settlement Order by preparing and

 recording deeds on behalf of SIA affiliates conveying portions of the Identified Property. A true

 and correct copy of the October 4, 2018 Email is attached hereto as Exhibit D.

        112.      The October 4, 2018 Email states, among other things, as follows:

                  As you can see, my September 4, 2018 email to Sarah Borders
                  explains that the limited warranty deed (attached to that email) (the
                  “Limited Warranty Deed”) violates the SIA Consent Injunction (as
                  defined in my attached June 18, 2018 letter to Sarah Borders).
                  According to the face of the Limited Warranty Deed, it appears
                  that Hunter Maclean Exley & Dunn, P.C. (“Hunter Maclean”)
                  prepared and recorded it.




                                                   24
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                      Page:25 of 36


                We subsequently discovered the Moorman Conveyance. In such
                conveyance, SIA Propco I, LLC violated the injunction by
                purportedly conveying certain real property to Charles W.
                Moorman and Bonnie W. Moorman. According to the face of the
                Moorman Conveyance, it appears that Hunter Maclean also
                prepared and recorded it.

                I have a prepared a formal letter to you in your capacity as Chief
                Executive Officer, Tom Cullen as Chief Financial Officer, and
                Frank Macgill as Registered Agent of Hunter Maclean Exley &
                Dunn, P.C. See FED. R. CIV. P. 65(d)(2) (injunction binds, among
                others, parties and their counsel).

        113.    On October 5, 2018, the Defendant, through counsel, sent a letter (the “October 5,

 2018 Letter”) to James D. Benefield, III, Esq. asserting that a deed prepared and recorded by Mr.

 Benefield violates the Settlement Order. The deed at issue transferred property from SIA Propco

 II, LLC to Rick L. Burdick and Sharon F. Burdick. A true and correct copy of the October 5,

 2018 Letter is attached hereto as Exhibit E.

        114.    Defendant thus seeks to deprive Plaintiffs of their real estate counsel and to

 intimidate third parties into not entering into real estate transactions with Plaintiffs—in an effort

 to halt Plaintiffs’ business until Plaintiffs make a payment.

        115.    On October 5, 2018, Robert Mercer, counsel to the Defendant, wrote the Black

 Banks River Residences Condominium asserting that the Liquidating Trust owns the Resort Unit

 in the Black Banks River Residences, a Purchased Asset owned by SIA. A true and correct copy

 of the October 5, 2018, letter is attached hereto as Exhibit F (the “Black Banks Letter”).

        116.    In the Black Banks Letter, Mr. Mercer acknowledged that SIA contests the

 Trust’s ownership of the Resort Unit (which was validly transferred to SIA under the Plan) but

 asserted that the Settlement Order enjoins SIA from contesting or opposing the position the

 Trustee asserts.




                                                  25
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                  Page:26 of 36


        117.    In the Black Banks Letter, Mr. Mercer made his strategy clear, writing, “Please

 let us know if you will help us obtain access to the Unit to increase the Trust’s chances of

 reaching a consensual resolution with SIA in which the trust would Quitclaim the Unit to SIA in

 exchange for a cash payment.”

        118.    The Trustee, through counsel, is attempting to extract payment from SIA for

 property already conveyed to SIA in a court approved Plan.

     COUNT I – DECLARATION THAT THE SETTLEMENT AGREEMENT AND
   SETTLEMENT ORDER DO NOT PERTAIN TO OR AFFECT INTERESTS OTHER
               THAN THE CABIN BLUFF RESERVED INTERESTS

        119.    Plaintiffs repeat, re-allege, and incorporate by reference, as if fully set forth

 herein, the allegations of each of the preceding paragraphs set forth above.

        120.    The Settlement Agreement and the Settlement Order purport to pertain to or

 otherwise affect only “SIA’s Asserted Contested Matter Rights.”

        121.    “SIA’s Asserted Contested Matter Rights” is defined in such a way as to include

 only the Retained Interests and not any other “Purchased Assets” under the APA; however,

 Defendant asserts that the Settlement Agreement and the Settlement Order now should be

 interpreted such that the term “SIA’s Asserted Contested Matter Rights,” as used in them,

 includes some or all of the “Purchased Assets,” including the Identified Property, in addition to

 the Cabin Bluff Reserved Interests.

        122.    Defendant’s purported interpretation of the Settlement Agreement and the

 Settlement Order is incorrect because, on their face, the Settlement Agreement and the

 Settlement Order do not purport to pertain to any property other than the Cabin Bluff Reserved

 Interests and do not purport to pertain to the Identified Property or to any other remaining

 “Purchased Assets.”




                                                 26
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:27 of 36


        123.    Defendant’s purported interpretation of the Settlement Agreement and the

 Settlement Order also is incorrect because, even if the Settlement Agreement and the Settlement

 Order were ambiguous as to their effect on the Identified Property and/or all of the “Purchased

 Assets,” all applicable rules of construction require interpreting the Settlement Agreement and

 the Settlement Order as pertaining only to the Retained Interests and not to the Identified

 Property or to any remaining “Purchased Assets”.

        124.    With respect to the interpretation and effect of the Settlement Agreement and the

 Settlement Order, there exists an actual controversy between Plaintiffs and Defendant, under 28

 U.S.C. § 2201, that lies within the jurisdiction of this Court.

        125.    Plaintiffs are entitled to the entry of a final judgment declaring that the Settlement

 Agreement and the Settlement Order purport to pertain to and/or affect only the Cabin Bluff

 Reserved Interests, and that neither the Settlement Agreement nor the Settlement Order purports

 to pertain to or affect the Identified Property or any of the other “Purchased Assets.”

        126.    Plaintiffs are further entitled to the entry of a final judgment declaring that the

 Debtors may convey corrective deeds and that Plaintiffs may record said corrective deeds

 without violating the Settlement Agreement or the Settlement Order.

             COUNT II – RESCISSION OF THE SETTLEMENT AGREEMENT

        127.    To the extent the Settlement Agreement is found to pertain to or to affect property

 interests other than the Retained Interests, Plaintiffs plead this Count II in the alternative to the

 relief requested in Count I and repeat, re-allege, and incorporate by reference, as if fully set forth

 herein, the allegations of each of the preceding paragraphs set forth above.

        128.    SIA entered into the Settlement Agreement on the understanding that the term

 “SIA’s Asserted Contested Matter Rights” as used in the Settlement Agreement refers only to the




                                                   27
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                   Page:28 of 36


 Cabin Bluff Reserved Interests and that the Settlement Agreement pertains to or affects only the

 Retained Interests.

        129.    SIA never would have entered into the Settlement Agreement if it had understood

 that the Settlement Agreement pertained to or affected property interests other than the Cabin

 Bluff Reserved Interests.

        130.    SIA and Defendant had no meeting of the minds with respect to an interpretation

 of the Settlement Agreement under which “SIA’s Asserted Contested Matter Rights” includes

 the Identified Property or any other “Purchased Assets,” other than the Cabin Bluff Reserved

 Interests, or under which the Settlement Agreement pertains to or affects property interests other

 than the Retained Interests.

        131.    Moreover, to the extent the Settlement Agreement is found to pertain to or to

 affect property interests other than the Retained Interests, the Settlement Agreement

 impermissibly and ineffectively would purport to modify the Plan. If all of the Purchased Assets

 are effected by the Settlement Agreement, the Settlement Agreement would constitute a

 substantial change of substance with respect to the transactions underlying the Plan, the purpose

 of which was to consummate the sale of the Debtors’ assets. The Plan has been substantially

 consummated. Neither SIA nor Defendant moved to modify the Plan, and neither SIA nor

 Defendant had or has standing to modify the Plan. Any such plan modification would violate 11

 U.S.C. § 1127 and would be void or voidable.

        132.    To the extent the Settlement Agreement is found to pertain to or to affect property

 interests other than the Retained Interests, the Settlement Agreement is void and/or voidable and

 should be rescinded.




                                                28
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:29 of 36


                  COUNT III –VACATUR OF THE SETTLEMENT ORDER

        133.    To the extent the Settlement Order is found to pertain to or to affect property

 interests other than the Retained Interests, Plaintiffs plead this Count III in the alternative to the

 relief requested in Count I and repeat, re-allege, and incorporate by reference, as if fully set forth

 herein, the allegations of each of the preceding paragraphs set forth above.

        134.    The Settlement Order was entered to approve and give effect to the Settlement

 Agreement.

        135.    SIA never would have agreed to, and would have objected to, the Settlement

 Order had SIA understood that the Settlement Order pertained to or affected property interests

 other than the Cabin Bluff Reserved Interests.

        136.    If the Settlement Agreement is voided and/or rescinded, the purpose for which the

 Settlement Order was entered will cease to exist and maintenance of the Settlement Order would

 be inequitable and unjust. The Settlement Order should thus be vacated.

        137.    The Settlement Order is an injunction that must comply with the requirements of

 Rule 65 of the Federal Rules of Civil Procedure, as incorporated into Rule 7065 of the Federal

 Rules of Bankruptcy Procedure.

        138.    The Settlement Order does not comply with Rule 65 of the Federal Rules of Civil

 Procedure because it fails to describe in reasonable detail, and expressly refers to other

 documents in describing, the acts or acts restrained or required.

        139.    The Settlement Order also does not comply with Rule 65 of the Federal Rules of

 Civil Procedure because its terms and meaning are impermissibly vague and unclear.

        140.    Moreover, to the extent the Settlement Order is found to pertain to or to affect

 property interests other than the Retained Interests, the Settlement Order impermissibly and

 ineffectively would purport to modify the Plan. If all of the Purchased Assets are effected by the


                                                  29
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                      Page:30 of 36


 Settlement Order, the Settlement Order would constitute a substantial change of substance with

 respect to the transactions underlying the Plan, the purpose of which was to consummate the sale

 of the Debtors’ assets.     The Plan has been substantially consummated.          Neither SIA nor

 Defendant moved to modify the Plan, and neither SIA nor Defendant had or has standing to

 modify the Plan. Any such plan modification would violate 11 U.S.C. § 1127 and would be void

 or voidable.

        141.    Accordingly, to the extent the Settlement Order is found to pertain to or to affect

 property interests other than the Retained Interests, the Settlement Order is void and should be

 vacated.

     COUNT IV – REMOVAL OF CLOUD FROM TITLE (O.C.G.A. § 23-3-40 et seq.)

        142.    Plaintiffs repeat, re-allege, and incorporate by reference, as if fully set forth

 herein, the allegations of each of the preceding paragraphs set forth above.

        143.    Plaintiffs assert this count to remove Defendant’s cloud on SIA’s title to the

 Identified Property pursuant to O.C.G.A. § 23-3-40 et seq.

        144.    Under the Deeds, under the APA, under the Bill of Sale, and/or under the

 Confirmation Order, Plaintiffs (or their successors in interest) are the lawful owners of, have title

 to, and are in possession of the Identified Property.

        145.    Alternatively, Plaintiffs (or their successors in interest) have title by prescription

 to the Identified Property, under O.C.G.A. § 44-5-160 et seq., by virtue of their adverse

 possession for at least seven years of the Identified Property under written evidence of title,

 including the Deeds, the APA, the Bill of Sale, and the Confirmation Order.

        146.    Defendant improperly has asserted, and continues to assert, interests in the

 Identified Property under the Settlement Agreement and/or the Settlement Order.




                                                  30
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                      Page:31 of 36


        147.    Additionally, Defendant improperly has asserted, and continues to assert, interests

 in the Identified Property under the Plan, the APA, the Trust Agreement, and/or other documents

 or instruments executed or delivered in connection with the transfer of the Purchased Assets to

 SIA and its designees (collectively, the “Transfer Documents”).

        148.    Defendant’s improper interpretation and use of the Settlement Agreement, the

 Settlement Order, and the Transfer Documents operate to throw a cloud or suspicion upon

 Plaintiffs’ title to the Identified Property, and have been or might continue to be vexatiously or

 injuriously used against Plaintiffs.

        149.    By reason of the Settlement Agreement and the Settlement Order, and

 Defendant’s erroneous and improper interpretation of the Transfer Documents, Plaintiffs are

 unable to fully exercise their rights of ownership of the Identified Property, including their rights

 to convey or transfer the Identified Property.

        150.    Plaintiffs are entitled to judgment establishing their title in the Identified Property

 as against Defendant’s claims under the Settlement Agreement, the Settlement Order, and/or the

 Transfer Documents and removing all clouds to Plaintiffs’ (or their successors in interest’s) title

 to the Identified Property existing by virtue of Defendant’s improper interpretation and use of the

 Settlement Agreement, the Settlement Order, and/or the Transfer Documents.

  COUNT V – DECLARATION THAT DEFENDANT DID NOT OBTAIN OR ACQUIRE
   ANY INTERESTS IN REAL PROPERTY UNDER THE TRANSFER DOCUMENTS

        151.    Plaintiffs repeat, re-allege, and incorporate by reference, as if fully set forth

 herein, the allegations of each of the preceding paragraphs set forth above.

        152.    The APA provides for the transfer of all of the Debtors’ interests in real property

 to SIA and further provides that “none” of the Debtors’ interests in real property will be excluded

 from the transfer to SIA (and its designees).



                                                  31
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                    Page:32 of 36


        153.    Neither the Plan, the Confirmation Order, nor any of the other Transfer

 Documents provided for the transfer of any real property interests to Defendant.

        154.    At the Closing, all of the Debtors’ interests in real property were transferred to

 SIA (and its designees).

        155.    Alternatively, any real property interest not transferred to SIA (and its designees)

 at the Closing remains property of the Debtors and is to be transferred to SIA pursuant to the

 Plan, the APA, the Confirmation Order, and related documents.

        156.    At the Closing, none of the Debtors’ interests in real property were transferred to

 Defendant.

        157.    On the effective date of the Plan, none of the Debtors’ interests in real property

 were transferred to Defendant.

        158.    Defendant asserts that any real property interest of the Debtors that was not

 transferred by deed to SIA (and its designees) at the Closing vested in the Liquidating Trust and

 is now property of the Liquidating Trust.

        159.    Such real property interests in which Defendant asserts an interest include, among

 other things the following real property interests: (a) Parcel 2, Resort Unit, Black Banks River

 Residences, a condominium; (b) Parcel 38(a), Unit BCO1, Beach Club Residences, a

 condominium; (c) Parcel 38(b), Unit BCO2, Beach Club Residences, a condominium; (d) Parcel

 42, ONResort Unit, Ocean Club Residences, a condominium; and (e) Parcel 43, BCOResort

 Unit, GSResort Unit, and GNResort Unit, Beach Club Residences, a condominium.

        160.    As a result of Defendant’s assertions regarding his and/or the Liquidating Trust’s

 alleged interests in the Debtors’ interest in real property, there exists an actual controversy




                                                 32
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                       Page:33 of 36


 between Plaintiffs and Defendant, under 28 U.S.C. § 2201, that lies within the jurisdiction of this

 Court.

           161.   Plaintiffs are entitled to the entry of a final judgment declaring that Defendant did

 not acquire any interests in real property: (a) under the Transfer Documents; (b) at the Closing;

 or (c) otherwise upon the effective date of the Plan.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that the Court grant them the following

 relief:

           1.     Pursuant to Count I, enter a declaratory judgment that the Settlement Agreement

 and the Settlement Order purport to pertain to and/or affect only the Cabin Bluff Reserved

 Interests and that neither the Settlement Agreement nor the Settlement Order purports to pertain

 to or affect any of the other “Purchased Assets”;

           2.     In the alternative to granting relief pursuant to Count I, enter, pursuant to Count

 II, an order rescinding the Settlement Agreement;

           3.     In the alternative to granting relief pursuant to Count I, enter, pursuant to Count

 III, an order vacating the Settlement Order;

           4.     Pursuant to Count IV, enter an order removing any cloud to Plaintiffs’ (or their

 successors in interest’s) title to the Identified Property caused by the Settlement Agreement, the

 Settlement Order, and/or any of the Transfer Documents;

           5.     Pursuant to Count V, enter a declaratory judgment that Defendant did not acquire

 any interests in real property: (a) under any of the Transfer Documents; (b) at the Closing; or

 (c) otherwise upon the effective date of the Plan.

           6.     Enter a preliminary and permanent injunction prohibiting Defendant from

 interfering with Plaintiffs’ exercise of ownership over the Identified Property and the other


                                                   33
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                   Page:34 of 36


 Purchased Assets (other than the Cabin Bluff Reserved Interests and the Kings Point Common

 Areas);

           7.   Enter an order enforcing the provisions of the Plan, the Confirmation Order, and

 the APA;

           8.   Award Plaintiffs their attorneys’ fees, costs, and expenses; and

           9.   Grant Plaintiffs such other relief as may be necessary and appropriate.


DATED: November 5, 2018                 HALL BOOTH SMITH, P.C.

                                        /s/ James B. Durham
                                        James B. Durham (Ga. Bar No. 235526)
                                        3528 Darien Highway, Suite 300
                                        Brunswick, Georgia 31525
                                        Phone: (912) 554-0093
                                        Fax: (912) 554-1973
                                        Email: jdurham@hallboothsmith.com

                                        -and-

                                        KING & SPALDING LLP

                                        Sarah R. Borders (Ga. Bar No. 610649)
                                        (Admitted Pro Hac Vice)
                                        Mark M. Maloney (Ga. Bar No. 468104)
                                        (Admitted Pro Hac Vice)
                                        Jeffrey R. Dutson (Ga. Bar No. 637106)
                                        (Admitted Pro Hac Vice)
                                        Kevin J. O’Brien (Ga. Bar No. 714849)
                                        (Admitted Pro Hac Vice)
                                        1180 Peachtree Street
                                        Atlanta, Georgia 30309
                                        Phone: (404) 572-4600
                                        Fax:    (404) 572-5100
                                        Email: sborders@kslaw.com
                                                 mmaloney@kslaw.com
                                                 jdutson@kslaw.com
                                                 kobrien@kslaw.com

                                        Attorneys for Plaintiffs




                                                 34
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                Page:35 of 36


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  BRUNSWICK DIVISION

 In re:
                                                                  Chapter 11
 SEA ISLAND COMPANY et al.,
                                                            Case No. 10-21034-EJC
                                                             Jointly Administered
          Debtors.


 SEA ISLAND ACQUISITION, LLC,
 SEWERS AND WELLS, LLC,
 MAINTENANCE FACILITY, LLC,
 LAUNDRY SERVICES, LLC, RAINBOW
 HAMMOCK, LLC, SIA PROPCO I, LLC,
 SIA PROPCO II, LLC, SI TRACT V, LLC,
 SI PARCEL OGC, LLC, AND SSI
 PARCEL OS, LLC,
                                                             Adversary Proceeding
          Plaintiffs,
                                                               No. 18-02012-EJC
 v.

 ROBERT H. BARNETT, as Trustee of the
 SEA ISLAND COMPANY CREDITORS
 LIQUIDATION TRUST,

          Defendant.


                                CERTIFICATE OF SERVICE

         I hereby certify that I have this day electronically filed the foregoing Second Amended
 Complaint with the Clerk of the United States Bankruptcy Court for the Southern District of
 Georgia, Brunswick Division, through the Court’s CM/ECF System that will send a notice of
 electronic filing to the following parties to this matter:


                                   Robert M.D. Mercer, Esq.
                             Schulten, Ward, Turner & Weiss, LLP
                             260 Peachtree Street, N.W., Suite 2700
                                       Atlanta, GA 30303
                                    Attorney for Defendant




                                               35
Case:18-02012-EJC Doc#:36 Filed:11/05/18 Entered:11/05/18 21:05:11                  Page:36 of 36


DATED: November 5, 2018                HALL BOOTH SMITH, P.C.

                                       /s/ James B. Durham
                                       James B. Durham (Ga. Bar No. 235526)
                                       3528 Darien Highway, Suite 300
                                       Brunswick, Georgia 31525
                                       Phone: (912) 554-0093
                                       Fax: (912) 554-1973
                                       Email: jdurham@hallboothsmith.com
                                       Attorney for Plaintiffs




                               In re: Sea Island Company et al.
                 Chapter 11 | Case No. 10-21034-EJC | Jointly Administered

    Sea Island Acquisition, LLC, et al. v. Robert H. Barnett, as Trustee of Sea Island Company
                                   Creditors Liquidation Trust
                           Adversary Proceeding | No. 18-02012-EJC

                                 Second Amended Complaint



                                               36
